Citation Nr: 1724229	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and February 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and an April 2009 rating decision from the RO in St. Petersburg, Florida.  

In a May 2010 decision, the Board reopened the Veteran's spine and foot disorder claims and remanded the underling merits for further development.  Those claims have since been returned to the Board for appellate review.  

The May 2010 Board decision also remanded the claim for TDIU for the issuance of a statement of the case (SOC).  Following the remand, the AOJ issued an SOC that was dated in November 2015.  The Veterans Benefits Management System (VBMS) also indicates that the SOC was received or uploaded on that same November 2015 date.  However, the cover letter accompanying the SOC was not dated.  The Veteran's representative submitted an April 2016 statement asserting that, although the SOC was dated in November 2015, the document was not released until March 2016.  The Board notes that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level.  Nevertheless, the Veterans Appeals Control and Locator System (VACOLS) indicates that the SOC was issued in March 2016.  As this notation supports the representative's assertion, the Board finds that there is clear evidence showing that the presumption of regularity has been rebutted.  Further, the Board finds that the April 2016 statement submitted by the Veteran's representative, which was signed and addressed the TDIU claim, may be accepted as a timely substantive appeal for the TDIU claim.  In addition, the Board also notes that, while the TDIU claim has not been certified to the Board, the claims file shows that the AOJ has closed out the TDIU claim and is no longer working on the appeal.  Therefore, the AOJ is not continuing to develop or adjudicate that claim.  For these reasons, the Board will take jurisdiction of the TDIU claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a lumbar spine disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.

2.  The Veteran has not been shown to have a foot disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A foot disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duty to notify and assist has been met.  The RO sent adequate notice letters to the Veteran in February 2006 and November 2007, and all available service treatment records and post-service medical records have been obtained.  An adequate VA examination and medical opinion were also obtained.  Moreover, the Board notes that there has been substantial compliance with the prior remand directives.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


I.  Lumbar Spine Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disorder.

The Veteran's service treatment records show that he did not have a low back disorder upon entry to service.  The Veteran reported an injury to his left knee in July 1975 after a fall from a cliff.  He was seen on several occasions in 1975 for that left knee injury; however, there was never any reference to a low back injury or disorder.  In August 1977, the Veteran was later seen in the emergency room for back pain following a fall on ration boxes during transit.  The medical provider noted tender paraspinous muscles and diagnosed the Veteran with a back strain at that time.  The Veteran's August 1978 separation examination found his spine to be normal, and he denied having a medical history of recurrent back pain at that time.

With regard to whether arthritis was shown during service or within one year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  There is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's spine was reported to be normal on clinical examination at separation and he denied having recurrent back pain.  The evidence does not show that the Veteran had chronic arthritis of the lumbar spine or any other back disorder at the time he separated from service.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had arthritis within the first year after his separation from service.  Rather, the first objective evidence of arthritis was documented many years thereafter.  Thus, the Veteran is not entitled to service connection for arthritis of the lumbar spine on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37. Therefore, chronicity is not established in service or within a year of separation.

An x-ray performed in November 1988 later showed some narrowing of the L5-S1 disc space.  The report noted that such changes could represent an anterior herniated disc, but that the spine was otherwise unremarkable.  The Veteran was then treated for chronic back pain at a VA Medical Center in August 1989 and December 1989.  VA medical records show that the Veteran reported an injury to his low back after his fall from a cliff in 1975 at appointments in 1990.  Records from 1990 also indicate that the Veteran had a low back injury in 1989, which worsened his back pain.

The Veteran was afforded a VA examination in November 1989 in connection with a previous lumbar spine disorder claim.  At that time, he was diagnosed with a history of chronic back pain without any significant functional limitation.

At a January 2003 appointment with a private doctor, Dr. T.A.P. (initials used to protect privacy), the Veteran reported long-standing back pain after an in-service fall from 25 feet.  He was diagnosed with chronic low back pain.

A March 2006 MRI report revealed degenerative disc disease with resultant moderate degenerative spinal stenosis and significant osteoarthritic changes.

In March 2006, the Veteran's private doctor, Dr. P.M., submitted a medical opinion stating that, after an evaluation of the Veteran, he believed that the Veteran's back problems were related to his in-service fall 30 years earlier, resulting in a lumbar disc bulge.  In August 2007, Dr. P.M. provided another opinion, noting that he had reviewed the Veteran's medical records and again opined that the Veteran's current back injury was the result of his in-service fall.  However, no rationale was provided in support of either opinion.  Indeed, Dr. P.M. did not account for or explain the fact that the Veteran was not found to have a spine disorder at the time of his separation examination.

In September 2007, the Veteran was afforded a VA examination at which time the examiner diagnosed him with degenerative disc disease with radiculopathy.  However, the examiner opined that she could not resolve the question of service connection without resorting to speculation because there were no x-rays to review from the relevant time frame.

In January 2009, the Veteran's private doctor, Dr. K.L., diagnosed the Veteran with mild degenerative scoliosis of the spine.  Dr. K.L. also provided a medical opinion on behalf of the Veteran in March 2009.  In the letter, he noted that the Veteran's MRI had revealed degenerative changes of the lumbar spine and evidence of healed superior end plate or minor compression fractures in the upper and lower thoracic spine.  He opined that such fractures are often the result of a fall or motor vehicle accident.  He noted the Veteran had reported an in-service fall, and Dr. K.L. opined that this may have been the cause of the compression fractures and the fall may have contributed to some of the degenerative disease in the lumbar spine.  However, Dr. K.L.'s opinion appears to be speculative, and there is no rationale in support of his opinion.

The Board remanded the Veteran's claim in May 2010 for another VA examination, as the September 2007 VA examiner noted that she could not resolve the issue without resorting to speculation and had not addressed the nexus opinions provided by the Veteran's private doctor.  The Veteran was afforded such an examination in April 2011 during which the examiner opined that it was less likely than not that his low back disability was related to an in-service injury, including a fall from a cliff in July 1975, as the only documented injury following the 1975 fall was to the knee.  The examiner noted that there were multiple visits to the clinic following the fall, but that all reports of injury were concerning his knee and that there was no complaint of spine issues.  However, this opinion did not consider the August 1977 report of back pain following a fall and the diagnosis of back strain at that time.  

The Board has reviewed the Veteran's VA Medical Center records and note that these records show on-going treatment for back pain and degenerative changes in the spine during the relevant period.  These records also show that the Veteran has reported back pain since his 1975 in-service fall; however, the records do not include an etiology statement from a medical provider.

The Board requested a medical opinion from the Veterans Health Administration (VHA), which was provided in December 2016.  After a review of the medical evidence of record, the VHA examiner opined that the Veteran's low back disorder was not related to his military service.  In support of that opinion, the examiner noted that there was no documentation to support any injury from the 1975 fall or the 1977 injury, aside from a brief mention of thoracic back spasms that were treated with aspirin and a narcotic.  The examiner discussed the Veteran's medical records and medical opinions of record, finding that there were no reports of back pain or injury upon separation.  He also opined that that the changes reported in the Veteran's diagnostic imaging reports can be attributable to a wide range of causes, including advancing age.  He further found that the private medical opinions of Dr. P.M. and K.L. were speculative without supportive evidence from the medical records.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995). 

The Board finds that, after weighing the evidence, the December 2016 VHA examiner's opinion is the most probative of record.  The VHA examiner provided a medical opinion supported by rationale and a thorough discussion of the Veteran's medical history.  In contrast, Dr. P.M. noted that he reviewed the Veteran's medical records in his August 2007 addendum opinion; however, he provided a medical opinion without any supporting rationale or discussion of the medical records.  Dr. P.M. also did not discuss the fact that the Veteran's service treatment records were negative for any complaints or treatment of a back disorder following the 1975 fall.  As such, the Board finds that Dr. P.M. has provided a bare conclusion without supporting rationale, and as such, this conclusion is not entitled to much probative weight.  Dr. K.L. also did not provide any rationale in support of his conclusions and offered only speculative opinions, noting that compression fractures may have been caused by the in-service fall and that the fall may have contributed to the current back disorder.

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the December 2016 VHA examiner who provided a thorough rationale supported by the record. 
  
The Board does note that the Veteran himself has stated that his low back disorder is the result of his in-service falls.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the December 2016 VHA examiner's opinion to be more probative, as it is based on a review of the record and the examiner's medical expertise.  The examiner provided a thorough rationale with a discussion of the Veteran's medical history.

The Board also notes that the Veteran has submitted various articles regarding misdiagnoses while in service and has asserted that his lumbar spine disorders were not taken seriously during service and/or were misdiagnosed.  However, the Board finds that such articles are not specific to the Veteran's injuries, and there is no evidence of record to support a misdiagnosis in service.  Indeed, there was no documented complaint of a back injury or back problems in 1975, despite documentation of a left knee injury, and as such, there was diagnosis that could have been incorrect.  Further, the December 2016 VHA examiner provided an opinion after review of all the medical evidence relevant to the Veteran's claims and did not find evidence that the current back disorder was caused by or related to service.  As such, the Board finds that the 2016 VHA examiner's opinion is more probative with regard to the etiology of the Veteran's back disorder.

The evidence of record does not otherwise demonstrate a relationship between the Veteran's lumbar spine disorder and his active service.  In this case, the evidence does not show that the Veteran's lumbar spine disorder manifested in service or to a compensable degree within one year of his separation or that such a disorder is otherwise related thereto.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a lumbar spine disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Bilateral foot disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral foot disorder.

The Veteran's service treatment records show that there were no foot disorders noted upon entry to service.  He was later treated for bilateral stress fractures of the feet in February 1975.  He was prescribed heel pads, and limited duty for 7 days was recommended.  The Veteran was also treated for a boot irritation on the left foot in February 1975.  In April 1976, he reported having a tearing sensation in both feet when running.  The service treatment records also show that the Veteran experienced two falls while in service - a fall from a cliff in July 1975 and a fall into "c/ration" boxes in August 1977; however, the Veteran did not report or complain of a foot injury related to these falls while in service.  Moreover, his August 1978 separation found his feet to be normal, and he denied having any medical history of foot trouble at that time. 

With regard to whether arthritis was shown during service or within one year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  There is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's feet were reported to be normal on clinical examination at separation and he denied having foot trouble.  The evidence does not show that the Veteran had chronic arthritis in either foot or any other foot disorder at the time he separated from service.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had arthritis within the first year after his separation from service.  In fact, November 1988 x-rays of the feet did not reveal productive or destructive bone changes or other pathology even years after service.  Thus, the Veteran is not entitled to service connection for arthritis of the feet on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37. Therefore, chronicity is not established in service or within a year of separation.

At a VA Medical Center appointment in August 1989, the Veteran complained of chronic back pain with decreased sensation over both feet.

At a VA examination in November 1989, in connection with a previous foot disorder claim, the Veteran was diagnosed with a history of foot trauma without any evidence of significant functional residuals.

The Veteran then reported chronic foot pain at a private medical appointment with Dr. P. in January 2003.

In March 2006, the Veteran's private doctor, Dr. P.M., submitted a medical opinion stating that, after an evaluation of the Veteran, he believed that the Veteran's low extremity disorders were related to his in-service fall 30 years earlier, resulting in a lumbar disc bulge.  In August 2007, Dr. P.M. issued an addendum opinion, noting that he had reviewed the Veteran's medical records and again opined that the Veteran's current lower extremity disorders were the result of his in-service fall.  However, no rationale was provided in support of either opinion.

At a VA medical appointment in June 2007, the Veteran reported pain and burning in his feet, which he reportedly felt was secondary to his back.  An x-ray performed at that time showed osteophytes and questionable chondrocalcinosis of the first right metatarsal phalangeal joint.  The Veteran reported that he was not interested in podiatry, as he stated that he had had the foot disorder since 1976 and treatment did not help him.  X-rays performed of the bilateral feet in August 2008 revealed diagnoses of mild hallux valgus, pes planus, and mild osteoarthritis.

At an April 2009 appointment with his private doctor, Dr. K.L., the Veteran reported that, following his lumbar surgery, the pre-operative symptom of burning of the soles of his feet had resolved.  In June 2009, Dr. K.L. reported that EMG and nerve conduction studies showed multiple peripheral neuropathy along with S1 radiculopathy and tarsal tunnel syndrome.  The Veteran was also being worked up for possible diabetes mellitus at that time.  At an appointment at a VA Medical Center in June 2009, the Veteran was seen for ankle swelling and numbness in the right foot, which had been present for years, but had worsened after recent surgery, and metatarsal head pain.  The assessment at that time was hammertoes, neuropathy, metatarsalgia, and edema.

The Veteran was afforded a VA examination for his foot disorders in April 2011 at which time he reported burning and stinging of the bilateral feet since 1980.  It was also noted that the Veteran reported injuring his feet after his 1975 in-service fall.  An examination was performed, and the examiner found a normal right foot, with the exception of mild degenerative changes to the great right toe.  However, the examiner did not provide an opinion regarding the foot disorders.  

An addendum VA medical opinion was obtained in November 2015 in which the examiner indicated that the Veteran had been diagnosed with mild arthritis of the bilateral feet, which would be consistent with the normal aging process.  He opined that there was no medical evidence that the Veteran's arthritis of the feet was due to his military service, the injury in July 1975, or wearing military boots.  In support of these opinions, the examiner noted that there were no foot injuries or issues reported at the time of the 1975 injury in service and that the Veteran reported no foot trouble at his separation examination in August 1978.  The examiner also cited to medical literature in finding that advancing age is one of the strongest risk factors associated with osteoarthritis.  However, the examiner did not address the February 1975 podiatry appointment or the April 1976 report of a tearing sensation in his feet while running.

The Board subsequently requested VHA opinion, which was provided in March 2017.  The VHA examiner opined that the Veteran's current foot disorders were not related to his military service.  In support of that opinion, he stated that he found no evidence in the service treatment records showing that the 1975 fall affected the Veteran's feet.  He also found that wearing military boots would have no permanent effect on the feet, and in that regard, observed that the Veteran himself had stated that he had no foot disorders or trouble in 1978 upon separation from service.  The examiner further opined that the April 1976 report of a tearing sensation was a one-time report and appeared to resolve based upon the Veteran's statements upon separation from service.  The examiner found no profiles in the service treatment records related to the Veteran's foot injuries.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995). 

The Board finds that, after weighing the evidence, the March 2017 VHA examiner's opinion is the most probative evidence of record.  The VHA examiner provided a medical opinion supported by rationale and a discussion of the Veteran's medical history.  In contrast, Dr. P.M. noted that he reviewed the Veteran's medical records in his August 2007 addendum opinion; however, he provided a medical opinion without any supporting rationale or discussion of such records.  Dr. P.M. also did not discuss the fact that the Veteran's service treatment records were negative for any complaints or treatment of a foot disorder following the 1975 and 1977 falls.  As such, the Board finds that Dr. P.M. has provided a bare conclusion without supporting rationale.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the March 2017 VHA examiner who provided a thorough rationale supported by the record. 
  
The Board does note that the Veteran himself has stated that his current foot disorder is the result of his in-service falls, stress fractures, and wearing boots.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current foot disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the March 2017 VHA examiner's opinion to be more probative, as it is based on a review of the record and the examiner's medical expertise.  The examiner provided a thorough rationale with a discussion of the Veteran's medical history.

The Board also notes that the Veteran has submitted various articles regarding misdiagnoses during service as well as articles discussing stress fractures.  However, the Board finds that such articles were not specific to the Veteran's specific injuries or fact patterns.  The March 2017 VHA examiner also provided an opinion after review of all of the evidence relevant and did not find evidence that the current foot disorder was caused by or related to service.  As such, the Board finds that the 2017 VHA examiner's opinion was more probative with regard to the etiology of the Veteran's foot disorder.

The evidence of record does not otherwise demonstrate a relationship between the Veteran's foot disorder and his active service.  In this case, the evidence does not show that the Veteran's bilateral foot disorder manifested in service or to a compensable degree within one year of his separation or that such a disorder is otherwise related thereto.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a foot disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a lumbar spine disorder is denied.


REMAND

As discussed above, the Board has found that the issue of entitlement to TDIU remains on appeal.  Thus, the AOJ should develop the issue. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, The AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


